internal_revenue_service number release date index number -------------------------------------------- ---------------------------------- ------------------------------------ ------------ ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc fip b02 plr-117653-13 date date legend taxpayer --------------------------------------------------------- ---------------------------------- state x year advisor a b c d e f g h i j ------------ ------ ------------------------------------------------ ------ -------------- ----- ----- --- ----- --- --- ------ --- plr-117653-13 dear ------------ this is in reply to a letter dated date requesting rulings on behalf of taxpayer concerning taxpayer’s proposed restructuring that will result in two classes of common shares with the mix of class shares held by an investor dependent upon the size of the investor’s investment in taxpayer as described below you requested rulings that dividends_paid by taxpayer with respect to taxpayer’s two classes of common shares as described below will not be treated as preferential dividends within the meaning of sec_562 of the internal_revenue_code and the existence of the two classes of common shares as described below will not cause taxpayer to fail to qualify as a real_estate_investment_trust reit under sec_856 of the code facts taxpayer is a privately held state x limited_liability_company that at all times since year has been treated as a corporation for federal_income_tax purposes and has elected under sec_856 to be treated as a reit taxpayer currently has two classes of outstanding limited_liability_company interests i common shares common shares and ii preferred shares preferred shares the common shares are participating voting common interests that are neither limited nor preferred as to distributions or on liquidation the preferred shares are non-participating non-voting interests that are limited and preferred as to distributions and on liquidation taxpayer is an externally managed reit taxpayer’s independent board has delegated to advisor the authority to manage taxpayer’s investments and operations as consideration for these services taxpayer pays advisor a quarterly management fee base fee currently equal to a per annum of the taxpayer’s net asset value nav as of the beginning of the relevant quarter taxpayer also pays advisor an annual incentive management fee incentive fee computed monthly that is equal to the product of i b ii the nav of taxpayer as of the beginning of the relevant month and iii a specified measure of year-over-year income generated by assets held by taxpayer for a specified minimum holding_period taxpayer proposes to enter into certain transactions to create two classes of shares class a shares and class b shares collectively shares taxpayer proposes to amend its management agreement with advisor such that the base fee will be determined only by reference to the portion of taxpayer’s nav that is attributable to the class a shares class a nav and the incentive fee will accrue on and be payable with respect to the class a nav and the portion of taxpayer’s nav that is attributable to the class b shares class b nav separately but on otherwise identical plr-117653-13 terms ie pursuant to the same formula but based on each class’s share of taxpayer’s nav taxpayer proposes to amend its existing governing agreement to convert all outstanding common shares into class a shares and authorize the issuance of class b shares taxpayer will not alter the manner in which the base fee affects the nav of the shares the base fee will reduce the class a nav and the class b nav on a pro_rata basis taxpayer proposes to extend a one-time offer to its shareholders pursuant to which a shareholder eligible to subscribe for class b shares may elect to convert a specified number of class a shares into class b shares representing the same portion of taxpayer’s nav conversion offer pursuant to the conversion offer each such shareholder will be entitled to convert a number of class a shares such that immediately following such conversion the number of class b shares held by such shareholder would not exceed the number of class b shares that a new investor could purchase if such new investor made a cash investment in taxpayer equal to the nav of such shareholder’s aggregate investment in taxpayer new investors purchasing less than dollar_figurec million of shares will receive solely class a shares investors purchasing at least dollar_figurec million of shares may elect to receive a combination of class a shares and class b shares as follows i for purchases of at least dollar_figurec million but less than dollar_figured million up to e class b shares and the remainder class a shares ii for purchases of at least dollar_figured million but less than dollar_figuref million up to g class b shares and the remainder class a shares and iii for purchase of dollar_figuref million or more up to h class b shares and the remainder class a shares an existing shareholder who acquires additional shares other than by dividend reinvestment will receive solely class a shares except that if the nav of the shareholder’s aggregate investment in taxpayer immediately after acquisition of such additional shares is at least dollar_figurec million the shareholder will be entitled to elect instead to receive a combination of class a shares and class b shares or solely class b shares as the case may be such that immediately after acquisition of such additional shares the number of class b shares held by the shareholder does not exceed the number of class b shares that a new investor could purchase if making a cash investment in taxpayer equal to the nav of the shareholder’s aggregate investment in taxpayer except as otherwise provided in taxpayer’s existing governing agreement each outstanding class a share and each outstanding class b share will have one vote the shares will vote jointly on matters affecting taxpayer as a whole class a shares and class b shares will vote separately as a class on any matter that may have an adverse effect on the respective class of shares including for the class b shares any changes to the amount or other terms of the special dividends special dividends as described below plr-117653-13 on each quarterly dividend date after each preferred share has received its preferred dividend in accordance with its terms i first each class b share will be entitled to receive on a pro_rata basis any accumulated but unpaid special dividends which will be equal to i of the class b nav as of the beginning of each quarter and ii thereafter each class a and class b share will be entitled to receive regular common dividends_paid in an equal amount per share the special dividend will initially be equal to the reduction in the amount of the base fee formerly charged by the advisor with respect to the portion of the aggregate nav of the class b shares if in the future the base fee is charged on a different basis the amount of the special dividend would not be adjusted in the absence of a shareholder vote approving the adjustment with class a and class b shares voting separately a proposed increase in the amount of special dividends payable on the class b shares would be subject_to a class vote by just the class a shares and a proposed decrease in the amount of special dividends payable on the class b shares would be subject_to a class vote by just the class b shares for purposes of determining the nav of each class of shares and thus the computation of dividend entitlements and the amount payable by taxpayer on the redemption of a share of any class the special dividend will be treated as an amount similar to an expense that is borne pro_rata by the class a shares and the class b shares and will therefore reduce the class a nav and the class b nav on a pro_rata basis if a shareholder elects to reinvest a dividend payable on its class a shares class b shares or both pursuant to taxpayer’s dividend reinvestment program j of the dividend will be reinvested in class a shares and e of the dividend will be reinvested in class b shares without regard to the nav of the shareholder’s aggregate investment in taxpayer shareholders holding class a shares and class b shares will be entitled to tender for redemption solely class a shares solely class b shares or a combination of class a shares and class b shares if sufficient cash to redeem all tendered shares is unavailable the class a shares and class b shares tendered by a shareholder will be redeemed on a pro_rata basis based on the relative navs of the class a shares and class b shares tendered by the shareholder law and analysis sec_857 of the code requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax plr-117653-13 year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain for purposes of sec_857 sec_561 defines the deduction for dividends_paid to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 to identify dividends eligible for the sec_561 dividends_paid deduction until sec_562 provided that the amount of any distribution would not be considered as a dividend for purposes of computing the sec_561 dividends_paid deduction unless the distribution was pro_rata sec_562 further provided that the distribution must not prefer any shares of stock of a class over other shares of stock of that same class in addition sec_562 provided that the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference sec_1_562-2 of the income_tax regulations which was promulgated in and has not since been amended provides that a corporation will not be entitled to a deduction for dividends_paid with respect to any distribution upon a class of stock if there is distributed to any shareholder of such class in proportion to the number of shares held by him more or less than his pro_rata part of the distribution as compared with the distribution made to any other shareholder of the same class nor will a corporation be entitled to a deduction for dividends_paid in the case of any distribution upon a class of stock if there is distributed upon such class of stock more or less than the amount to which it is entitled as compared with any other class of stock under the regulation a preference exists if any rights to preference inherent in any class of stock are violated in addition the disallowance when a preference in fact exists extends to the entire amount of the distribution and not merely to a part of such distribution in congress amended sec_562 to provide that a distribution by a regulated_investment_company ric to a shareholder who made an initial investment of at least dollar_figure in the ric will not be treated as being preferential if the only reason for the increase in the distribution is a reduction in the administrative expenses of the ric the conference_report explains this provision as follows the conference agreement provides that differences in the rate of dividends_paid to shareholders are not treated as preferential dividends within the meaning of sec_562 where the differences reflect savings in administrative costs but not differences in management fees provided that such dividends are paid_by a ric to shareholders who have made initial investments of at least dollar_figure million plr-117653-13 h_r conf_rep no 99th cong 2d sess ii-246 the general explanation of the tax_reform_act_of_1986 p l provides further explanation for the amendment to sec_562 stating the congress believed that preferential dividends that reflect only savings in administrative costs attributable to the size of a shareholder’s holdings and not differences in investment advisory fees are not the type of preferential dividends that were intended not to qualify for the dividends_paid deduction the congress believed that such preference dividends should be allowed only in cases where the shareholder who receives the preferential_dividend was required to make an initial investment of at least dollar_figure million staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print in revproc_99_40 1999_2_cb_565 the service described conditions under which distributions made to shareholders of a ric may vary and nevertheless be deductible as dividends under sec_562 revproc_99_40 provides in part that variations in distributions to shareholders that exist solely as a result of certain allocations of fees and expenses described in the revenue_procedure do not prevent the distributions from being dividends eligible for the dividends_paid deduction under the provisions of sec_561 and sec_562 the requirements of revproc_99_40 are based on similar requirements contained in rule 18f-3 c f_r 18f-3 under the investment_company act of u s c 80a-1 et seq act consistent with sec_562 revproc_99_40 and the act require that the advisory fee generally must not be charged at different rates for different groups of shareholders the groups of shareholders may be allocated and may pay a different advisory fee however to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions in the advisory contract to the different investment performance of each group of shareholders in congress further amended sec_562 to repeal the preferential_dividend rule for publicly offered rics which are defined in sec_67 regulated_investment_company modernization act of pub_l_no 124_stat_3537 sec_307 reits were created to provide an investment vehicle similar to rics for small investors to invest in real_estate and real_estate mortgages congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the provisions governing the tax treatment of reits indicates that except where specifically provided otherwise congress generally intended to equate the tax plr-117653-13 treatment of reits with the treatment accorded to rics see h_r rep no 86th cong 2d sess congress did not however extend the liberalization of the ric preferential_dividend rules to reits moreover even if taxpayer were a ric neither the nor the liberalization would expressly apply to the preference taxpayer proposes taxpayer proposes to provide a preference for investment advisory fees for shareholders the liberalization is specifically limited to savings in administrative costs attributable to the size of a shareholder’s holdings and not differences in investment advisory fees the liberalization is limited to publicly offered rics as defined in sec_67 taxpayer asserts that the dividends it will pay with respect to its class a shares and class b shares will not be preferential within the meaning of sec_562 because i the two classes qualify as separate classes of stock for this purpose and ii all shareholders within each class will receive the same amount of dividends as every other shareholder of that class in accordance with the dividend rights of that class to accept taxpayer’s argument on the facts presented here would significantly undermine the preferential_dividend rules the revision to sec_562 and its legislative_history indicate congress’ understanding and intent that while differences in distributions paid to certain larger shareholders of a class to reflect reductions in associated administrative expenses are permissible and do not cause the distributions to be preferential dividends differences in distributions due to a reduction in investment advisory fees for a particular class are not permissible the purpose and effect of taxpayer’s proposed share arrangements are however precisely to differentially allocate investment advisory fees to shareholders holding shares with otherwise identical share rights based on the amount of their respective investments in taxpayer the class a shares and class b shares proposed by taxpayer would confer the same voting dividend redemption and liquidation rights except for provisions that would enable holders of class b shares to receive and preserve their rights to the special dividend the special dividend is an additional fixed and periodic distribution that represents the amount of the reduction in the advisor base fee charged to taxpayer under the proposed two common share class structure as described above even though it is payable only to holders of class b shares the special dividend would be allocated between the class a shares and the class b shares pro_rata and accordingly it would reduce the class a nav and the class b nav on a pro_rata basis staff of the joint_committee on taxation 100th cong 1st sess general explanation of the tax_reform_act_of_1986 pincite comm print emphasis added the preferential_dividend relief provided for rics by revproc_99_40 is similarly inapplicable to advisory fees taxpayer’s reit shares are not publicly offered plr-117653-13 the net effect would generally be that holders of class b shares in their capacity as such would not bear the cost of the advisor base fee and that the advisor base fee would be borne entirely by the holders of class a shares in their capacity as such moreover the provisions regarding the acquisition of class b shares are intended to ensure that only shareholders making investments in taxpayer above certain thresholds or having such level of investments at the time of the conversion offer may acquire class b shares and then only in proportions that depend on the amount of their investments accordingly in substance the proposed arrangement would exist to implement a tiered investment advisory fee structure based on the amount invested for shareholders whose shares otherwise confer substantially the same rights and obligations under these circumstances the class a and class b shares are not appropriately recognized as separate classes for purposes of sec_562 taxpayer additionally asserts that although the special dividend will initially be equal to the reduction in the advisor base fee for the class b shares the special dividend is not linked to the amount of the advisor base fee paid because if the advisor base fee were charged on a different basis in the future the amount of the special dividend would not be adjusted in the absence of a shareholder vote approving the adjustment this fact does not change the substance of the proposed dividend which is to permit a difference in investment advisory fees between shareholders with otherwise substantially identical rights that own class a shares and class b shares in different proportions based on the amount of their respective investments in taxpayer based on the above facts and circumstances and for the reasons stated above we conclude that the special dividend paid_by taxpayer with respect to the proposed two classes of common shares as described above will be treated as a preferential_dividend within the meaning of sec_562 pursuant to sec_562 no dividends_paid deduction is allowed for a preferential_dividend and under sec_1_562-2 of the regulations the disallowance of the deduction will extend to the entire amount of the distribution and not merely to a part of such distribution accordingly taxpayer’s payment of a special dividend on the class b shares as described above will cause taxpayer’s entire distribution made to the class a and class b shares to be a preferential_dividend under sec_562 making the distribution ineligible for the dividends_paid deduction under sec_561 in turn the preferential_dividend may result in taxpayer failing to meet it sec_90 distribution requirement under sec_857 and may cause taxpayer to fail to qualify as a reit under sec_856 of the code except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision indeed if taxpayer’s assertions were accepted the revision to sec_562 would have been unnecessary as any ric or reit could have differentiated between shareholders based on administrative expenses by setting up otherwise identical classes of shares with different dividend rights tied to administrative expense differentials plr-117653-13 of the code specifically we are not ruling on whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely __________________________ k scott brown branch chief branch office of associate chief_counsel financial institutions products cc
